[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] Date of Sentence:               August 24, 1998 Date of Application:            September 10, 1998 Date of Application Filed:      September 15, 1998 Date of Decision:               May 23, 2000
CT Page 10514
Application for review of sentence imposed by the Superior Court,Judicial District of New London.
Docket No. CR96-232281.
Hector Rivera, Esg. Defense Counsel, for Petitioner.
Kevin Kane, Esg. State's Attorney, for the State.
Sentence Affirmed.
BY THE DIVISION:
On May 27, 1998, the petitioner pled guilty to Possession of Narcotics. On August 29, 1998, the petitioner was sentenced to five years.
On May 31, 1996, a search and seizure warrant was executed on the residence of Ricardo Acevedo and Ruth Pagan. Twenty bags of heroin were found hidden in a VCR and several glassine bags of heroin in Pagan's pocket. The search also produced $415, a pager, a cellular phone, drug notes and paraphernalia. Ruth Pagan was arrested on several drug related charges and Acevedo was arrested on Possession of Heroin; Possession of Heroin With Intent to Sell; Possession of Heroin Within 1500 Feet of a School; and Possession of Drug Paraphernalia.
The petitioner's counsel argued that the five years was to be a cap. However, the petitioner was arrested again on narcotics charges while awaiting sentencing. Counsel argues that the petitioner should have received drug treatment as counsel argued that his client suffered from a long term drug addiction.
The state argued that the PSI was thorough. He indicated that this was the petitioner's seventh narcotic related arrest and was arrested again on narcotics related charges while awaiting sentencing. CT Page 10515
The Court in sentencing the petitioner clearly indicates he was considering giving the petitioner a lesser sentence. He concluded: "The events of June 15, (1998) of which the Court takes notice have altered the disposition in this Court's mind. . . ." The petitioner had seven prior narcotics arrests and more important was arrested subsequently to his entering a guilty plea in the present case. It would seem totally appropriate for the Court to consider the petitioner's arrest while awaiting sentencing. This coupled with seven prior narcotics arrests was more than enough for the Court to impose the five year sentence. The sentence is not inappropriate or disproportionate.
The sentence is AFFIRMED.
IANNOTTI, J.
KLACZAK, J.
O'KEEFE, J.
Iannotti, Klaczak, O'Keefe, J.'s participated in the decision.